Citation Nr: 0917619	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  02-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service- connected posttraumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU) prior to February 29, 2008.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 
1974.  He was overseas for more than 31/2 years, and while 
serving in Vietnam as a water transport specialist, among 
other decorations, he was awarded the Combat Infantryman 
Badge (CIB).  He was born in April 1951.

This appeal arose before the Board of Veterans' Appeals 
(Board) from actions in 2000 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the Veteran testified at a hearing before a now-
retired Veterans Law Judge on Travel Board at the Denver 
VARO.  (In that regard, clarification was subsequently 
obtained in October 2005 documenting the Veteran's 
declination to have a further hearing with another Veterans 
Law Judge).

Based on the Veteran's original claim dated August 7, 1997, 
in action in February 2000, the VA granted service connection 
for PTSD and assigned a 70 percent rating from the 1997 date.  
Service connection is also in effect for avulsion fracture of 
the left ankle with limited motion for which a 0 percent 
rating was assigned from August 1997, and for which a 10 
percent rating has been assigned since June 12, 1999.  (The 
Veteran has also been fund to be entitled to non-service-
connected disability pension benefits since June 12, 1999.]

It is noted that a total rating for 
hospitalization/convalescence pursuant to 38 C.F.R. § 4.29 
was in effect for the Veteran's PSTD from May 5, 2003, to 
July 1, 2003.  

In September 2004, the Board granted the Veteran's motion for 
reconsideration of its December 2003 decision denying an 
increased evaluation for PTSD, and for TDIU.  Accordingly, 
the Board's December 2003 decision was vacated in a decision 
in November 2004.  

In November 2004, the Board issued another decision which 
denied an increased evaluation for PTSD and denied TDIU.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  (He was previously represented by a State 
Veteran's service organization; he is now represented by an 
attorney).

On May 16, 2005, a Joint Motion for Remand was executed.  On 
June 21, 2005, the Court issued an Order remanding the case 
to the Board for action consistent with the Joint Motion for 
Remand.

In December 2005, the Board remanded the case for development 
discussed at length therein.  In March 2008, the Board again 
remanded the case for additional development.

Since that time, the 70 percent rating assigned for PTSD has 
been continued; and a TDIU has been granted from February 29, 
2008, based on the date of a VA examination at which time an 
opinion was rendered as to unemployability.  Basic 
eligibility was also established from that same date for 
Chapter 35 benefits. 


FINDINGS OF FACT

1.  The Veteran's PTSD causes significant impairment in 
social and occupational environments, but his psychiatric 
symptoms do not consistently result in virtual total 
occupational and social impairment.

2.  With resolution of doubt in his favor, since June 12, 
1999, and notwithstanding other non-service-connected 
problems including relating to his heart and other orthopedic 
difficulties, the Veteran has more often than not been unable 
to work by virtue solely of the aggregate of his service 
connected PTSD and left ankle fracture problems rated as 70 
and 10 percent disabling, respectively.

CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic 
Code (DC) 9411 (2008).

2.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met from June 12, 1999, 
but no earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran's claims herein considered have changed 
throughout the appellate period.  With regard to all those 
that remain on appeal, since the claims were filed, clinical 
records have been attached to the claims file.  An SOC and 
SSOCs were issued and the requirements to support the claims 
were discussed at length and the questions involved in the 
case have been addressed by the Board and Court on repeated 
occasions.  In the aggregate, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VA's notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Sanders, supra.

The appellant and his attorney herein have demonstrated, by 
their arguments herein, actual knowledge of, and have acted 
on, the information and evidence necessary to substantiate 
the pending claim, see, e.g., Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007), including the requirements contemplated 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

II.  Increased rating for PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board does not find staging to be necessary in 
this case.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

In a statement apparently prepared in connection with an 
application for disability retirement under the Civil Service 
Retirement System, dated in September 1997, the Veteran 
stated that he was an angry person who could not control his 
emotions, and that he thought about harming himself and 
others. 

At the time of a VA examination in October 1997, he was said 
to have been working for 16 years at the Pueblo Army Chemical 
Depot as a maintenance carpenter, but he had not worked since 
June 1997 "due to his cervical problems and his psychiatric 
concerns".  He said he had not lost any time from work until 
1995 when he ruptured two disks in his neck while loading 
lumber.  He reported that he had injured two more disks over 
the next two years.  On the mental health evaluation portion 
of the examination, he indicated that he had had rather vague 
nightmares after returning from Vietnam which disappeared on 
his return.  He said he had not had any more nightmares until 
"1997 when he became embroiled in a dispute with Workmen's 
Compensation".  There had been disputes with one or more 
individuals about his vehicle and after he lost his job, he 
had had significant financial and other problems and had 
sought psychiatric help for these including some involving 
homicidal ideation.  

Reports are in the file from that initial psychiatric visit 
and for the year thereafter.  It was noted that he had been 
told he should not be working due to his cervical spine 
disability.  However he became so enraged over the situation 
that he had weapons removed form the home, and mental health 
specialists told him not to return to the work site due to 
his depression and rage.  Also of record are ongoing reports 
of his care for the cervical problems starting with the 
herniated discs from February 1995 and ongoing care 
thereafter (C-4 through C-7).

A Social Security Administration (SSA) 
psychiatric/psychological assessment in November 1997 noted a 
detailed history.  The examiner concluded that "the client's 
ability to do work related activity at an age appropriate 
level would be significant(ly) impaired because of PTSD, the 
difficulty trusting anyone, homicidal and suicidal thought at 
times with depression, difficulty sleeping, irritability".

Numerous VA evaluative reports are in the file.  His GAF 
(global assessment of functioning) score has ranged from 60 
in August 1997 t0 45 in January-February 1999 (back to 65 on 
discharge).  In December 1998, the examiners were not 
convinced that he met the criteria for the PTSD diagnosis.  

On clinical records from December 1999 it was noted that he 
had limitation of motion in the left ankle due to the 
residuals of the avulsion fracture.  In addition he had 
hypertension as well as cervical spine problems, coronary 
artery disease ad left knee problems.  [The rating assigned 
for the service-connected left ankle disability was 
thereafter raised from 0 to 10 percent, effective June 12, 
1999 which was the date of his claim for the increase).  

In a VA Form 21-4138 dated in December 2000, the Veteran 
claimed TDIU, saying that he had not worked since 1997 and no 
employer would now hire him because of his PTSD.

In a subsequent OPM form dated in September 1997, the Veteran 
reported that his cervical problems made it impossible for 
him to do his required duties or use the tools of his trade; 
and that the mental instability due to his PTSD had been 
aggravated by the stress of his work situation, and "these 
two conditions combined really make me a very undesirable 
person to be around".

The Veteran also testified at a Board hearing held in Denver 
in May 2003, before a Veterans Law Judge.  He said he felt 
very destructive against civilians, said that his wife is 
afraid of him, and that he had difficulty remembering things.

The Veteran's wife submitted a lay statement in October 2002, 
in which she stated that her husband suffered from horrible 
nightmares, aloof and erratic behavior, mood swings, and was 
an angry, violent, depressed, paranoid person.  He had 
reportedly threatened her life and the lives of others, and 
reportedly taught his son "methods to kill."

VA medical records are of record from mid to late 2000, 
showing the Veteran continued to report psychological 
problems, such as thoughts about crashing his car.  He also 
has had stress and instability at home due to numerous 
factors (e.g., noisy neighbors in his apartment building, 
family difficulties, etc.). 

A VA medical examination was performed in June 2000.  The 
Veteran reported VA treatment with nefazodone, which he said 
made him feel like he was on "acid", as a result of which 
he could not focus well enough to drive and was paranoid.  He 
said he verbally attacked his noisy neighbors, had threatened 
co-workers several years before, had difficulty sleeping due 
to noisy neighbors, and said that he did nothing recreational 
other than watch television.   He said he kept many weapons 
in his home but did not carry firearms.

On examination, he was deemed to be fully oriented with no 
deficits in concentration, computation, or language function.  
He said that he never attempted suicide, but had thoughts 
about doing so.  He also reported having had hallucinations 
of soldiers, but there was some question as to which these 
were parts of his dreams and there were no signs of 
delusions.  The VA examiner concluded that he had symptoms 
consistent with both a personality disorder, not otherwise 
specified, and PTSD, chronic, with mild emotional impairment.  
His apparent nightmares and social isolation were thought to 
be the his only PTSD symptoms, which caused mild to moderate 
emotional impairment.  The personality disorder was thought 
to be responsible for his lack of social skills, impulsive 
behavior, paranoia, etc.  The GAF score for PTSD was 68, or 
55 if all mental health issues were taken into account.  

Treatment notes from late 2001 document some improvement in 
his home environment with the family leaving the apartment 
housing and renting a house.  The Veteran apparently 
experienced an episode of homicidal and suicidal ideation in 
early March 2002 and reported to a private emergency room, a 
report from which is of record.  Later in March 2002, the 
Veteran reported that things at home had settled down 
considerably, that his wife was trying to maintain sobriety, 
and that his son was doing fairly well in school. 

In May-June 2003, the Veteran was enrolled in a VAMC PTSD day 
program during which time the RO granted a temporary 100 
percent disability rating for PTSD, effective May 5, 2003, 
for the duration of time in which he was enrolled in this 
program, until July 1, 2003, when the 70 percent PTSD 
disability rating was again placed in effect. During that 
time, his GAF went to a low of 32.

Clinical records since then have shown ongoing care for his 
PTSD symptoms.  These records have all been reviewed.  GAF 
scores have predominantly ranged in the low to mid 50's.  For 
instance, in one VA assessment in February 2006, it was noted 
that he would be able to be employed only in a setting when 
he had no contact at all with either the public or co-
workers.

On a special VA examination in March 2008, the examiner 
concluded that his PTSD caused him to be unable to function 
for periods of time and as a result, an inability to obtain 
and maintain employment.

The regulation for rating such mental health problems has 
been interpreted as meaning that the only criteria for a 
total disability rating for any disability rated in 
accordance with the VA General Rating Formula for Mental 
Disorders are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

After a careful review of the evidence of record, the Board 
finds that entitlement to no more than the now assigned 70 
percent disability evaluation is warranted for the Veteran's 
service-connected PTSD.  The aggregate evidence indicates 
that the Veteran has significant PTSD symptoms but except for 
periodic deterioration for which he seeks care, his GAF score 
is usually in the 50's.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  GAF scores ranging between 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  But 
GAF scores are only once facet to be taken into account in 
the rating such disabilities.

The Veteran has undergone counseling and numerous individual 
sessions, with minimal improvement, often has sleep 
disturbance at nights; is persistently isolated from family 
and friends; has nightmares, intrusive thoughts and 
flashbacks.  However, these symptoms are reflective of a 
generally severe impairment which more often than not equates 
to the 70 percent rating.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the Veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.  

We further note that, under 38 C.F.R. § 3.321(b)(1), ratings 
are to be based as far as practicable upon the average 
impairment of earning capacity.  However, in those 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. 

The governing norm in these exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Veteran was 
hospitalized for a period of time during the current appeal, 
for which a total rating was assigned to accordingly 
compensated him under 38 C.F.R. § 4.29.  However, otherwise, 
the Board finds that no exceptional circumstances in this 
case have been shown, or alleged, which would warrant 
referral for consideration of an extraschedular evaluation on 
the PTSD schedular rating issue.  


II.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
veteran is capable of performing the physical and mental acts 
required by employment, not whether that veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran involved.

The Veteran worked as a maintenance mechanic for many years, 
a job he last worked in June 1997, and has been unemployed 
since then.  However, it is noteworthy that his actual 
precipitating problem at that time was his recurrent cervical 
injuries resulting in herniations at multiple levels.  It is 
recognized that the difficulties he encountered with the 
Workmen's Compensation, etc., and his supervisors at work 
exacerbated his PTSD, and he became wore and worse 
thereafter.  So, in essence, the cervical problems caused him 
to lose the job, but at some point the mental health problems 
caused him to be unable to regain it or to obtain other work. 

Thus, the issue becomes exactly when did the PTSD worsen to 
such an extent that, with his service-connected left ankle 
problems, he was unable to work in any circumstance.  And in 
that context, it must be noted that in the interim, he has 
had serious heart problems as well as other orthopedic 
concerns, none of which is related to service.  And, while 
his supervisor said in late 1997 that they could no longer 
accommodate him at that job, the issue is not whether he 
could work at his prior job, but whether he could work at any 
job at all.

In sum, as to his current state, and noting that his left 
ankle disability may play a contributory role, his mental 
health problems are pivotal in the lack of the capacity to 
obtain or retain substantial gainful employment.  The 
evidence in that regard is in balance, and the resulting 
reasonable doubt must be resolved in his favor.  The Board 
notes and concurs with the recent grant of the TDIU (albeit 
from February 2008).  The issue then becomes the 
appropriateness of that date.

After reviewing the aggregate data, the Board finds that the 
most equitable and realistic approach under the law is to 
conclude that the TDIU is warranted from the date from which 
the Veteran already had been entitled to the non-service-
connected disability pension benefits, and when his service-
connected disabilities were ratable at 70 and 10 percent 
disabling respectively, namely June 12, 1999, based on the 
date he made his claim for increased compensation for the 
ankle disability (but prior to the clinical evidence which 
actually sustained that finding).  The evidence is equivocal 
in that regard, but a reasonable doubt is raised which must 
be resolved in his favor.  

To clarify, however, although he had not technically worked 
since 1997, it is not shown that prior to June 1999, his 
service-connected disabilities were the sole cause for his 
being unable to obtain or maintain further employment.  In 
that regard, a doubt is not raised to be resolved in his 
favor.


ORDER

An initial increased evaluation for service-connected 
posttraumatic stress disorder (PTSD) in excess of 70 percent 
disabling is denied.

A TDIU is granted from June 12, 1999, subject to the 
pertinent criteria relating to the payment of monetary 
awards. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


